Citation Nr: 1632308	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-01 198			 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) (claimed as a heart attack), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran cancelled his video conference hearing, which was to be held before the Board in December 2015.  See December 9, 2015, letter.   Consequently, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN) and is presumed to have been exposed to herbicide agents during such service.

2.  The Veteran is not currently shown to have a diagnosed IHD disability.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for IHD, either as directly or presumptively incurred in service, including owing to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in July 2011.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examination.   

The John Muir Medical Center confirmed that records of the Veteran dated in 1990 had been destroyed.  See December 2011 Report of Contact and January 2012 response from John Muir Medical Center.  The Board notes that the Veteran did however submit some records from John Muir Medical Center dated in April 1990, which are pertinent to his claim and have been reviewed in preparation of this decision.  Any further efforts to obtain records from John Muir Medical Center would be futile.  38 C.F.R. § 3.159(c)(1). 

The Board notes additional VA outpatient treatment records were added to the electronic file after the August 2014 supplemental statement of the case was issued (entries dated between August 2014 and November 2014); however, they are essentially duplicative of the evidence already of record, i.e. showing no objective medical evidence of IHD.  Thus, a remand is not necessary.  38 C.F.R. § 19.31.
All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

There also are other presumptions warranting consideration in this appeal.  If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the RVN during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

After careful consideration of all procurable and assembled data, the Board finds that service connection for IHD is not warranted.  

Here, although the Veteran served in RVN within the relevant time period and is presumed to have been exposed to herbicides during such service, the Board finds that the evidence of record fails to document a current diagnosis of IHD that is attributable to the Veteran's service.  The Veteran's service treatment records are negative for diagnosis or treatment of IHD, including the 1971 separation reports of medical history and examination.  

Post-service treatment records, including private medical records from John Muir Medical Center dated in April 1990, a July 2011 chart review, and the December 2012 report of VA examination, were also negative for the claimed condition.  In fact, while VA outpatient treatment records note coronary artery disease and status post myocardial infarction in either the past medical history or medical problem list, IHD has not been confirmed by objective studies, to include an October 2003 exercise tolerance test, a June 2006 myocardial perfusion study, a February 2010 chest x-ray, and an April 2012 stress test.  The Board notes that the Veteran has not presented any other medical evidence that he currently has a diagnosis of IHD.

Through statements, the Veteran asserted that he had a heart attack in 1990 and has been treated for IHD since; however, as delineated above this has not been confirmed by the objective medical evidence of record.  Moreover, even the April 1990 admission records from John Muir Medical Center show that despite complaints of chest pain, myocardial infarction was ruled out and the treadmill exercise test, though failure to achieve adequate heart rate response, at 83% of maximally predicted heart rate, there was no evidence of ischemia. 

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current and chronic diagnosed disability.  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed IHD has not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for IHD must be denied 
because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER

Entitlement to service connection for IHD (claimed as a heart attack), to include as due to herbicide exposure, is denied. 


____________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


